DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
 	Claim 46 is amended and claims 1, 3, 9, 17, 18, 39, 40, and 43-46 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation that the composition comprises urea in a ratio of 30:60 or more by weight relative to the starch does not have support in the specification as originally filed.  It appears that Example 6 provides for the urea and starch to be used in a ratio of 30:60 by weight (¶53 of the instant specification) as well as 40:50 and 40:53 (¶54, 55).  While this provides support for these ratios, it does not provide support for the “or more” of the claim.  Additionally, it is not completely clear what “or more” is meant to encompass.  However, whatever breadth it is meant to encompass, there is not support for it within the original specification as filed.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 is states in the preamble that it is directed to the binder of claim 1.  However, the claim further defines a composition which comprises the binder of claim 1 and a latex binder blended in a particular ratio.  This limitation does not further define the binder of claim 1 as it is the same in claim 1 and in claim 17.  Claim 17 should state that it is directed to a composition comprising the binder of claim 1 and a latex binder blended in the particular ratio.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3, 9, 18, 39, 40, 43, 44, and 46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 is direct to a binder comprising water, colloid forming particles comprising starch with a molecular weight of at least 100,000 Da dispersed in the water, urea dissolved in the water, and in addition to the urea, a crosslinker dispersed or dissolved in the water, wherein the binder comprises at least 20% by weight of urea, and wherein the binder has less than 5% by weight of formaldehyde.  The closest prior art of Floyd et al. (US 5,026,746) teaches a binder comprising water, starch, and a cyclic urea/glyoxal condensate (Example II).  As argued by applicant, Floyd et al. does not teach that the urea is present in at least 20% by weight.  Additionally, applicant argues that the urea and glyoxal are present within a condensate and not as separate components.  Floyd et al. teaches that a crosslinking agent may be present up to about 25% by weight (Col. 6, lines 35-40), but this is only for one crosslinking agent.  It does not teach using multiple crosslinking agents as required by the claims (urea and glyoxal or citric acid), except for as present in the condensate.  While it could be argued that the condensate represents the urea and the crosslinking agent as claimed, the amounts of each as claimed are not taught by Floyd et al. when this condensate is used.  Additionally, it would not be obvious to one of ordinary skill in the art to modify the teaching of Floyd et al. to arrive at the amounts and types of each component claimed.  No other prior art of record teaches or renders obvious the claimed invention.  Therefore, claims 1, 3, 9, 18, 39, 40, 43, 44, and 46 are allowed.

Response to Arguments
Applicant’s arguments, see page 8, filed February 2, 2022, with respect to the rejections of claims 1, 3, 9, 17, 18, 39, 40, and 43-46 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections of claims 1, 3, 9, 17, 18, 39, 40, and 43-46 has been withdrawn. 
However, upon further consideration, new grounds of rejection are made under 35 U.S.C. 112a and 112d for claims 17 and 45 as set forth above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767